Name: Commission Regulation (EEC) No 3560/89 of 29 November 1989 amending Regulation (EEC) No 1623/89 on the opening of an invitation to tender for the refund for the export of barley
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 11 . 89 Official Journal of the European Communities No L 349/9 COMMISSION REGULATION (EEC) No 3560/89 of 29 November 1989 amending Regulation (EEC) No 1623/89 on the opening of an invitation to tender for the refund for the export of barley Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 0, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1623/89 (% as last amended by Regulation (EEC) No 3058/89 ft, opened an invitation to tender for the refund for the export of barley ; Whereas, in the present situation, it is appropriate to increase the quantity delivered to tender ; Article 1 Article 1 (1 ) of Regulation (EEC) No 1623/89 is hereby amended as follows : * 1 . A special intervention measure in the form of an export refund shall be applied in respect of 1 000 000 tonnes of barley produced in Spain.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 274, 23. 9, 1989, p. 41 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 159, 10 . 6. 1989, p . 24. 0 OJ No L 293, 12. 10 . 1989, p. 27.